283 S.W.3d 830 (2009)
STATE of Missouri, Respondent,
v.
Larry C. JOHNSON, Appellant.
No. ED 91655.
Missouri Court of Appeals, Eastern District, Division Three.
June 2, 2009.
Ethan B. Corlija, Clayton, MO, for Appellant.
Christopher A. Koster, Attorney General, John M. Reeves, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Larry Johnson ("Defendant") appeals from the judgment upon his conviction by a jury of one count of the class B felony of manufacturing a controlled substance, methamphetamine, Section 195.211, RSMo Cum.Supp.2007, for which he was sentenced as a prior and persistent drug offender to fifteen years' imprisonment. Defendant contends the trial court erred in denying his motion for judgment of acquittal at the close of all the evidence because the State failed to present sufficient evidence for a reasonable jury to conclude Defendant was involved in criminal activity at the time of his arrest.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).